THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933. Warrant No. Date of Issuance: , 2010 MTI MICROFUEL CELLS INC. Common Stock Warrant MTI MicroFuel Cells Inc. (the “Company”), for value received, hereby certifies that Counter Point Ventures Fund II, LP, or its registered assigns (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company, at any time after the date hereof and on or before the Expiration Date (as defined in Section 6 below) shares of capital stock of the Company at an exercise price per share of $0.070 as set forth herein. This Common Stock Warrant (“Warrant”) is one of a series of Warrants containing substantially identical terms and conditions issued pursuant to that certain Common Stock and Warrant Purchase Agreement dated December , 2009 (the “Purchase Agreement”). This Warrant is issued pursuant to, and is subject to the terms and conditions of, the Purchase Agreement. The shares purchasable upon exercise of this Warrant are hereinafter referred to as the “Warrant Stock”. 1. Number and Type of Shares; Purchase Price. Subject to the terms and conditions hereinafter set forth, the Holder is entitled, upon surrender of this Warrant, to purchase from the Company a number of shares of Company Common Stock, par value $0.01 per share (“Common Stock”), equal to 20% of the number of shares of Common Stock issued by the Company to the Holder pursuant to the Purchase Agreement on the Date of Issuance set forth above, rounded down to the nearest whole share, at a per share purchase price equal to the purchase price per share of such Common Stock issued to the Holder under the Purchase Agreement (the “Purchase Price”). 2. Exercise. (a) Manner of Exercise.
